Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 1 of 56

Fill in this information to identify your case:

United States Bankruptcy Court for the:

Wester District of Michigan

 

Case number (if known): Chapter you are filing under:
Q Chapter 7
Chapter 11
Chapter 12
Chapter 13 (C) Check if this is an

amended filing

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in join
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
acar. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish between them. tn joint cases, one of the
spouses must report Information as Debtor 1 and the other as Debfor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

ERE taentity Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name thatis on your Mary
government-issued picture First name First name
identification (for example, your L
driver's license or passport). Middle name Middle name
Bring your picture identification to Gilmore
your meeting with the trustee. Last name Last name
Suffix (Sr., Je, I, (I) Suffix (Sr., Jr, Il, lil)

 

2. Allother names you have used
in the last 8 years

 

 

 

 

 

 

 

 

 

First name First name :
Include your married or maiden
names. Middle name Middle name
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of your wx 8 7 8 4 WERK ee
Social Security number or -—s——— OC
federal Individual Taxpayer OR OR
identification number OK-K- ee BKoK-

 

(ITIN)

Official Form 101 Voluntary Petition for Individuals Fiting for Bankruptcy page 1
 

Case:20-02870-jwo Doc #:1 Filed

 

: 09/08/2020 Page 2 of 56

 

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names and

Employer tdentification
Numbers (EIN) you have used
in the last 8 years

Include trade names and doing
business as names

Mi have not used any business names or EINs.

Ci have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

Business name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EIN
EN EN
. lf Debtor 2 lives at a different address:
5. Where you live
3425 Truman Rd
Number Street Number Street
Ravenna, Ml 49451
City State ZIP Code City State ZIP Code
County County
If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
it in here. Note that the court will send any nofices to you at in here. Note that the court will send any notices to you at this
this mailing address. mailing address.
Number Street Number Street
P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing this Check one: Check one:
district to file for bankruptcy
wi Over the last 180 days before filing this petition, | have C) Over the last 180 days before filing this petition, | have
lived in this district longer than in any other district. lived in this district longer than in any other district.
() Ihave another reason. Explain. L) Ihave another reason. Explain.
(See 28 U.S.C. § 1408) (See 28 U.S.C. § 1408)
|
. a
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 3 of 56

Debtor 1 Mary
First Name

L. Gilmore Case number (if known)
Middle Name Last Name

Gra Tell the Court About Your Bankruptcy Case

7. The chapter of the Bankruptcy
Code you are chocsing to file
under

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing for Bankruptcy

(Form 2010)). Also, go to the top of page 1 and check the appropriate box.
Chapter 7

Chapter 11

Chapter 12

Chapter 13

SO00

 

8. How you will pay the fee

CD twill pay the entire fee when | file my petition. Please check with the clerk's office in your loca! court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

wi I need to pay the fee In installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

i request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

wi No.
9. Have you filed for bankruptcy
within the last 8 years? Les. pistrict When Case number
MM/DD/IYYYY
District When Case number
MM/DD/YYYY
District When Case number
MM/DD/ YYYY
Mi No.
10. Are any bankruptcy cases
pending or being filed by a Lives. Debtor Relationship to you
spouse who is not filing this
case with you, or by a business District When Case number, if mown
partner, or by an affiliate? MM/DD/YYYY
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY

 

11, Do you rent your residence?

 

 

Official Form 101

Mi No. Gototine 12.
LJ Yes. Has your landlord obtained an eviction judgment against you?
U1 No. Go toline 12.

{) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 3
 

 

 

 

 

 

Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 4 of 56
Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middte Name Last Name
Report About Any Businesses You Own as a Sole Proprietor
M4 No. Goto Part 4.
12. Are you a sole proprietor of any

full- or part-time business? L) Yes. Name and location of business
A sole proprietorship is a business
you operate as an individual, and is Name of business, if any
not a separate legal entity such as
a corporation, partnership, or LLC.

Number Street
If you have more than one sole
proprietorship, use a separate
sheet and attach it to this petition.

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
O) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

L) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

 

 

 

if you are filing under Chapter 11, the court must know whether you are a smail business debtor or a debfor choosing to proceed

13. Are you filing under Chapter 11 under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are

of the Bankruptcy Code, and choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
are you a small business debtor statement, and federal income tax retum or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

or a debtor as defined by 11

U.S. C. § 1182(1)? wi No. | am not filing under Chapter 11.
For a definition of smail business L] No. |.am filing under Chapter 11, but! am NOT a small business debtor according to the definition in the
debtor, see 11 U.S.C. § 101(51D). Bankruptcy Code.

(J) Yes. lam filing under Chapter 11, | am a smail business debtor according to the definition in the Bankruptcy

Code, and I do net choose to proceed under Subchapter V of Chapter 11.
QO) Yes. lam filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,

and | choose to proceed under Subchapter V of Chapter 11.

 

EE Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any Mi No.
property that poses or Is
alleged to pose a threat of LL) Yes. Whatis the hazard?

 

imminent and Identifiable
hazard to public health or

 

safety? Or do you own any
property that needs immediate

 

attention? ifimmediate attention is needed, why is it needed?
For example, do you own

 

perishable goods, or livestock that
must be fed, or a building that

needs urgent repairs? Where is the property?

 

Number Street

 

 

City

State

ZIP Code

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

page 4

 

 
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 5 of 56

Debtor 1 Mary
First Name

L. Gitmore
Middle Name Last Name

Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether you
have received a briefing
about credit counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must truthfully
check one of the following
choices. If you cannot do so, you
are not eligible to file.

if you file anyway, the court can
dismiss your case, you will lose
whatever filing fee you paid, and
your creditors can begin
collection activities again.

 

 

 

 

 

About Debtor 1:

You must check one:

wi | received a briefing from an approved credit counseling
agency within the 180 days before I filed this bankruptcy
petition, and | received a certificate of completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

(CY received a briefing from an approved credit counseling
agency within the 180 days before | filed this bankruptcy
petition, but | do not have a certificate of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

C) I certify that ! asked for credit counseling services from an
approved agency, but was unable to obtain those services
during the 7 days after | made my request, and exigent
circumstances merit a 30-day temporary waiver of the
requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to fite this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file.

You must file a certificate from the approved agency,
along with a copy of the payment plan you developed, if
any. If you do not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

OQ tam not required to receive a briefing about credit

counseling because of:

CQ) Incapacity. | have a mental illness or a mental
deficiency that makes me incapable
of realizing or making rational
decisions about finances.

QO Disability. My physical disability causes me to
be unable to participate in a briefing
in person, by phone, or through the
intemet, even after | reasonably tried
to do so.

UD Active duty. | am currently on active military duty in
a military combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

OQ) Ireceived a briefing from an approved credit counseling

agency within the 180 days before I filed this bankruptcy
petition, and | received a certificate of completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit counseling
agency within the 180 days before I filed this bankruptcy
petition, but | do not have a certificate of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

i certify that | asked for credit counseling services from an
approved agency, but was unable to obtain those services
during the 7 days after | made my request, and exigent
circumstances merit a 30-day temporary waiver of the
requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file.

You must file a certificate from the approved agency,
along with a copy of the payment plan you developed, if
any. If you do not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because cf:

QQ Incapacity. | have a mental illness or a mental
deficiency that makes me incapable
of realizing or making rational
decisions about finances.

QO Disability My physical disability causes me to
be unable to participate in a briefing
in person, by phone, or through the
intemet, even after | reasonably tried
to do so.

O) Active duty. | am currently on active military duty in
a@ military combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 5
Debtor 1

Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 6 of 56

Mary

First Name

L.

Middle Name

Gilmore

Case number (if known)
Last Name

Part 6: EUS These Questions for Reporting Purposes

 

 

 

16. What kind of debts do you 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
have? an individual primarily for a personal, family, or household purpose.”
L} No. Goto line 16b.
Mi Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
business or investment or through the operation of the business or investment.
L) No. Goto line 16c.
L) Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts.
17. Are you filing under Chapter7? YA No. lam not filing under Chapter 7. Go to line 18.
Do you estimate that after any CL) Yes. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
exempt property is excluded and expenses are paid that funds will be available to distribute to unsecured creditors?
administrative expenses are paid CL) No
that funds will be available for Cl Yes
distribution to unsecured
creditors?
18. How many creditors do you A 1-49 L} 1,000-5,000 L) 25,001-50,000 L} 50,000-100,000 L) ~More than 100,000
estimate that you owe? LC) 50-99 () 5,001-10,000
QC) 100-199 ©) 10,001-25,000
LI 200-999
19. How much do youestimate your LJ] $0-$50,000 L) $1,000,001-$10 million L) $500,000,001-$1 billion
assets to be worth? WA $50,001-$100,000 L) $10,000,001-$50 million L) $1,000,000,001-$10 billion
LY $100,001-$500,000 L} $50,000,001-$100 million L) $10,000,000,001-$50 billion
L} $500,001-$1 million L} $100,000,001-$500 million L) More than $50 billion
20. How much do youestimate your J $0-$50,000 L) $1,000,001-$10 million L) $500,000,001-81 billion
liabilities to be? WM $50,001-$100,000 LJ $10,000,001-$50 million LJ $1,000,000,001-$10 billion
LJ $100,001-$500,000 L) $50,000,001-$100 million LJ $10,000,000,001-$50 billion
LJ $500,001-$1 million L) $100,000,001-$500 million (J More than $50 billion
Sign Below
For you | have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.
If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.
If no attomey represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out this document, | have
obtained and read the notice required by 11 U.S.C. § 342(b).
| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
4 LUruy z
Mary L. Gore, Debtor 1
Executed on 09/07/2020
MM/ DDI YYYY
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 7 of 56

Debtor 1 Mary

First Name

For your attorney, if you are
represented by one

If you are not represented by an
attorney, you do not need to file this
page.

Official Form 101

L. Gilmore Case number (if known)
Middle Name Last Name

|, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the schedules _
filed with the petition is incorrect. i

x fie. ~ Date 09/07/2020

Sfgnature of Attorney for/Debtor MM/ DD/ YYYY

Roger G. Cotner

 

 

 

 

 

 

 

Printed name

Cotner Law Offices
Firm name

PO Box 838
Number Street

Grand Haven MI 49417-0838
City State ZIP Code
Contact phone (616) 846-7153 Email address _roger@cotnerlaw.us
P36569 MI

Bar number State

Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 8 of 56

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Mary Ls Gilmore
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Michigan
Case number _] Check if this is an
(if known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical
information 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your

schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.

Ga Summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B...ssessssssssessssssssessssssssssssssssssssssssessseseccessecsecsecsseessscessecesscesssessiusssesssiiese $86,200.00
1b. Copy line 62, Total personal property, froM SCHECUIC AVB.......ccserseeseeneeesssesseeerseessseerserseessseetenesssneesessseeseneeseseneeneses 3,651.61
1c, Copy line 63, Total of all property on Schedule A/B.ecscccsscsssssssssssssssssscssssssssssssscsssecesscssseceescessessesesssesssussssecsseesssustsissseess $89,861.61
Part 2: Eos Your Liabilities
Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D....... 50,075.90
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 4 (priority unsecured claims) from line 6e of Schedule EVP... sss —__ $2,200.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EMF... + $13,518.99
Your total liabilities $65,794.89
[Part 3:| Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCHECUIE I... ceecccssesstessseseneesnensenssessseeesneccneessseacnsecesecceuneesietetaas —_S1 60.
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHEGUIC Jou... ees seers eer ssrneseessisseeseentecnenrsienneeenetnneeneeeiy $718.50

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 9 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

ESE anower These Questions for Administrative and Statistical Records

.6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(} Ne. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Hh ves

_7. What kind of debt do you have?
Mi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $193.73

 

 

 

- 9, Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

9a. Domestic support obligations (Copy line 6a.) $0.00
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $0.00
9d. Student loans. (Copy {ine 6f.) $6,431.32
9e. Obligations arising out of a separation agreement or divorce that you did not report as priority $0.00
claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $0.00
9g. Total. Add lines 9a through Of. $6,431.32

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 10 of 56

Fill in this information to identify your case and this filing:
Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Michigan

 

CL) Check if this is an
Case number amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

EREEA Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
L] No. Go to Part 2.
Mi Yes. Where is the property?

 

 

 

 

 

 

 

 

1.1 56x28 doublewide 3 bedroom 2 bath What is the property? Check all that apply. | Do not deduct secured cialis or evempli¢ns: Pit the.
on cement slab with crawl space 1 car wi Single-family home amount of any secured claims on Schedule D: Creditors
detached garage on 2.28 acre HE Fae. SG Who Have Claims Secured by Property.

= i (-) Duplex or multi-unit building

reet address, if available, or other _ .

description (_] Condominium or cooperative Current value of the Current value of the
WA Manufactured or mobile home entire property? portion you own?

3425 Truman Rd L) Land $86,200.00 $86,200.00
) Investment property

Ravenna, Ml 49451-9605 CO Tinsehare Describe the nature of your ownership interest (such

City Stale ZIP Code as fee simple, tenancy by the entireties, or a life
C) Other estate), if known.

Ottawa Who has an interest in the property? Check one. Fee Siniple

County 7] Debtor 1 only
_) Debtor 2 only ae .
(_) Debtor 1 and Debtor 2 only CL) Check if this is community property

see instructions
_) Atleast one of the debtors and another ( )
Source of Value:
Twice $43,100 SEV
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $86,200.00
you have attached for Part 1. Write that number here.......sssssssesssescssseesseee > iota

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 11 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

EE Pescrine Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

() No
Mi Yes
3.1 Make: Buick Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Putthe
Debtor 1 only amount of any secured claims on Schedule D: Creditors
, Lesabre Car | i
Model: O Debtor 2 only Who Have Claims Secured by Property.
— 1997 (_) Debtor 1 and Debtor 2 only Current value of the Current value of the
‘ 239000 Mi At least one of the debtors and another entire property? portion you own?
Approximate mileage: —— $500.00 $250.00
Other intonation: L) Check if this is community property (see
: instructions)

 

 

 

If you own or have more than one, list here:

 

 

3.2 Make: Chevy Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put the
Mode: Gmi-400 1500_ POY Sony Who blave Claims Secured by Property.
Year: 1988) Debtor 1 and Debtor 2 only Current value of the Current value of the

Mi At least one of the debtors and another entire property? portion you own?
Approximate mileage: ee $350.00 $175.00
Other information: L) Check if this is community property (see
instructions)

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

| No
L) Yes

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages $435.00
you have attached for Part 2. Write that number here >| _—_—— ee

 

 

 

 

 

Gare Describe Your Personal and Household Items

_ Current value of the
portion you own?
Donotdeductsecured —
ims or exemptions.

  
 
 
 

Do you own or have any legal or equitable interest in any of the following items?

          

Official Form 106A/B Schedule A/B: Property page 2
Case:20-02870-jwb Doc#:1 Filed: 09/08/2020 Page 12 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name
6. Household goods and fumishings
Examples: Major appliances, fumiture, linens, china, kitchenware
No
See Attached.
a Yes. Describe........ $1,160.00
7. Electronics
Examples: _ Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
electronic devices including cell phones, cameras, media players, games
dq No See Attached $165.00
Yes. Describe........ , :
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art cbjects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No ee
a Yes. Describe....... family pictures $1.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes and kayaks;
carpentry tools; musical instruments
wi No
() Yes. Describe........
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No firearms
Yes. Describe........ $160.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
Wi No
(} Yes. Describe........
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
Mi No
(2D Yes. Describe........
13. Non-farm animats
Examples: Dogs, cats, birds, horses
Wi No
(2) Yes. Describe........

 

 

 

 

 

Official Form 106A/B

Schedule A/B: Property page 3

 
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 13 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

14. Any other personal and household items you did not already list, including any health aids you did not list

Mi No

LI Yes. Describe........

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Here...............cccsccccccccsssssssesseccssssseeessssssuneessssssssnsmessesesnnnsesesessesunnsesesestanssesestestaneessestesuneesses $1,486.00

Part 4: | Describe Your Financial Assets

 

 

 

 

        
  
   

portion you own?
Do not deduct secured
claims or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
4 No
Ves sisacucauaiianaMN nnn aeRE ny ~Castanaais
es as $500.00

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
similar institutions. If you have multiple accounts with the same institution, list each.

No
MY YES... eeceeeeess
Institution name:
17.1. Checking account: Huntington bank Account Number: xxxxxx473 $1,249.61

 

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

Official Form 106A/B Schedule A/B: Property page 4
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 14 of 56

 

 

 

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name
18. Bonds, mutual funds, or publicly traded stocks

 

 

 

 

19.

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Institution or issuer name:

 

Non-publicly traded stock and interests In incorporated and unincorporated businesses, including an Interest in
an LLC, partnership, and joint venture

wi No
QO Yes. Give specific
information about

Name of entity: % of ownership:

 

Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Mi No

L] Yes. Give specific
information about

Issuer name:

 

Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

_} No

WI Yes. List each account
separately.

Type of account Institution name:
Pension plan: Trinity Health pension plan $1.00

Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
others

Institution name or individual:

 

 

 

Official Form 106A/B Schedule A/B: Property

page 5

 
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 15 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

Heating oil:

 

 

Security deposit on rental unit:

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furiture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Issuer name and description:

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b){1).

 

Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 

25. Trusts, equitable or future interests in property (other than anything listed in tine 1), and rights or powers exercisable for your
benefit

i No

O) Yes. Give specific
information about them...

 

 

 

 

| 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: intemet domain names, websites, proceeds from royalties and licensing agreements

Wi No

CL) Yes. Give specific
information about them...

 

 

 

 

| 27. Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
professional licenses
wi No

L} Yes. Give specific
information about them...

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 6
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 16 of 56

 

  

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name
Money or property owed to you? Current value of the.
ee portion you own? oie
Donotdeductsecured

    

claims or exemptions.

 

28. Tax refunds owed to you

Vi No

 

LI Yes. Give specific information about Fadecat
them, including whether you
already filed the retums and the State:
Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Mi No

] Yes. Give specific information...........

 

Alimony:
Maintenance:
Support:

Divorce settlement:

 

Property settlement:

 

 

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
Security benefits; unpaid loans you made to someone else
vi No

L) Yes. Give specific information..........

 

 

 

 

31. Interests in insurance policies

Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

Mi No

L) Yes. Name the insurance company .
of each policy and list its value... Company name: Beneficiary: Surrender or refund value:

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
because someone has died.

Vi No

L] Yes. Give specific information..........

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 17 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Vi No

L] Yes. Describe each claim...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Mi No

(1 Yes. Describe each claim...

 

 

 

 

35. Any financial assets you did not already list

Wi No

C) Yes. Give specific information..........

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Here.............ccccccscsesssnesesssenesseeeeseeseacesesnesessaessancsssnesecuesecsesecsesnssneassucessnesssnesneeneaneneeeeseee => $1,750.61

 

 

 

fa Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
MANo. Go to Part 6.
L] Yes. Go to line 38.

Current value of the
portionyouown? =
Do not deduct secured —
claims or exemptions.

  

38. Accounts receivable or commissions you already earned

Wi No

L) Yes. Describe........

 

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Vi No

CI Yes. Describe........

 

 

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

i No

L] Yes. Describe........

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 18 of 56

Debtor 1 Mary L. Gilmore

 

 

 

 

 

 

 

 

 

 

 

 

Case number (if known)
First Name Middle Name Last Name
41. Inventory
vi No
L) Yes. Describe........
42. Interests in partnerships or joint ventures
vi No
C) Yes. Describe........
Name of entity: % of ownership:
%
43. Customer lists, mailing lists, or other compilations
wi No
CL) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Mi No
L) Yes. Describe........
44. Any business-related property you did not already list
vi No
L) Yes. Give specific
information.........
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5; Write that number heres sascscesecsccce rman wsenenansnmaanca agi acneanaae > $0.00

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
ViNo. Go to Part 7.
J} Yes. Go to line 47.

 

Current value of the —
portion you own?
Do not deduct secure:
claims or exemptic

   
  

47. Farmanimals
Examples: Livestock, poultry, farm-raised fish

Vi No

i

 

 

 

 

48. Crops—either growing or harvested

Vi No

C) Yes. Give specific
information..........04

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 19 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

: 51. Any farm- and commercial fishing-+elated property you did not already list

wi No
C) Yes. Give specific
information..........0+

 

 

 

 

 

§2. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here => $0.00

 

 

 

 

Describe All Praperty You Own or Have an Interest in That You Did Not List Above

' §3. Do you have other property of any kind you did not already list?
: Examples: Season tickets, country cub membership

Wi No

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here..............csssssosssssesersensseerenensetenees > $0.00

eeu the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 >

 

! 56. Part 2: Total vehicles, line 5 $425.00
57. Part 3: Total personal and household items, line 15 $1,486.00
58. Part 4: Total financial assets, line 36 $1,750.61
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00

 

| 61. Part 7: Total other property not listed, line 54 + $0.00

 

 

Official Form 1064/B Schedule A/B: Property page 10
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 20 of 56

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name
62. Total personal property. Add lines 56 through 61.............. $3,661.61 Copy personal property total—> = $3,661.61
| 63, Total of all property on Schedule A/B. Add line 55 + line 62 $89,861.61

 

 

 

 

Official Form 106A/B Schedule AJB: Property page 11

 
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 21 of 56

Debtor 1 Mary L. Gitmore

Case number (if known)
First Name Middle Name Last Name

SCHEDULE A/B: PROPERTY

Continuation Page

6. Household goods and fumishings
End tabtes, dining table, refrigerator, stove

$400.00
Microwave, washing machine, clothes dryer, dishes/flatware, pots, pans, cookware, bed, dresser, nightstand, $510.00
lamps

Lawnmower, yard and landscaping tools

 

 

 

 

 

$250.00

7. Electronics
telephone $20.00
cellular telephones $20.00
television 1 $75.00
personal computer $50.00

 

 

 

Official Form 106A/B Schedule A/B: Property
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 22 of 56

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Michigan
Case number L) Check if this is an
(if Known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if yo
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.

EEA ttentity the Property You Claim as Exempt

Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
() You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
vi You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the propertyandlineon  -— Current valueofthe © Amount of the exemption you claim Specific laws that allowexemption _
Schedule A/B thatliststhis property = portion you ewn : Se
Copy the value from Check only one box for each exemption.
fo Saee Ae
meee vi $25,150.00 11 U.S.C. § 522(d)(1)
56x28 doublewide 3 bedroom 2 bath on cement slab $86,200.00 — —
with crawl space 1 car detached garage on 2.28 acre L) 100% of fair market value, up to
3425 Truman Rd Ravenna, MI 49451-9605 any applicable statutory limit
Line from
Soho A Oa vi $0.00 11 U.S.C. § 522(d)(5)
L) 100% of fair market value, up to
any applicable statutory limit
Brief description: vA
$250.00 11 U.S.C. § 522(d)(2)
1997 Buick Lesabre Car $250.00
LJ 100% of fair market value, up to
Line from any applicable statutory limit
Schedule AB: 3.1

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 4
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 23 of 56

Debtor 1 Mary L. Gilmore Case number (if known) ——__
i First Name Middle Name Last Name i

i
5

ie Additional Page

3. Are you claiming a homestead exemption of more than $170,350? i
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

1} No

(-) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

CI No

L) Yes

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 4
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 24 of 56

Debtor 1 Mary b. Gilmore Case number (if known)
First Name Middle Name Last Name

 

Additional Page

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description: A iE BEET
1988 Chevy Gmt-400 1500 $175.00 20.00 BES Sees)
L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 3.2
Brief description: wi 0 USC. 8522143
End tables, dining table, refrigerator, stove $400.00 ie BOSS
L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 6
Brief desorption: vi 510.00 11 U.S.C. § 522(d)(3
_ Microwave, washing machine, clothes dryer, $510.00 soi Sess)
| dishes/flatware, pots, pans, cookware, bed, dresser, C) 100% of fair market value, up to
nightstand, lamps any applicable statutory limit
Line from
_ Schedule AB: 6
Bef usscaplon vi $250.00 11 U.S.C. § 522(a)(3
_ Lawnmower, yard and landscaping tools $250.00 - — )
L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 6
Brief desorption: wi $75.00 11 U.S.C. § 522(d)(3
television 1 $75.00 - a OS)
L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 7
Brief description:
Mi $50.00 11 U.S.C. § 522(d)(3)
personal computer $50.00
(1 100% of fair market value, up to
Line from any applicable statutory limit
| Schedule A/B: 7
| Brief description: A BAB 11 U.S.C. § 522(4)3)
_ telephone $20.00 ; ——
' (1) 100% of fair market value, up to
_ Line from any applicable statutory limit
Schedule A/B: 7
Brief description: A $20.00 41 U.S.C. § 522(d)(3)
cellular telephones $20.00 ; —
LJ 100% of fair market value, up to
Line from any applicable statutory limit

 

Schedule A/B: 7

Official Form 106C Schedule C: The Property You Claim as Exempt page 3 of 4
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 25 of 56

Debtor 1 Mary L. Gilmore Case number (if known)

First Name Middle Name Last Name

GEE Aasitional Page

   
 

portion you own

- Copythe value from Check only one box foreach exemption.

11 U.S.C. § 522(d)(3)

_ Current value ofthe © Amountoftheexemptionyouclaim  _—Specific laws that allowexemption _

 

 

 

 

 

11.U.S.C. § 522(d)(5)

 

 

 

 

 

11 U.S.C. § 522(d)(5)

 

 

 

 

 

11 U.S.C. § 522(d)(5)

 

 

 

 

 

11 U.S.C. § 522(d)(12)

 

 

a Schedule A/B

Brief description: A $1.00

family pictures $1.00 -

CD 100% of fair market value, up to

Line from any applicable statutory limit
Schedule AB: 8
Brief description: A

$75.39
firearms $160.00
L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 10
Brief description: a S59
Cash $500.00 -
L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 16
Brief description: A —
Huntington bank Account Number: x0000%473 $1,249.61 ; —
Checking account L) 100% of fair market value, up to
any applicable statutory limit
Line from
Schedule A/B: 17
Brief description: A June
_ . 4.00 :

Tey Hea pensen een : L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 21

Official Form 106C Schedule C: The Property You Claim as Exempt

 

 

 

page 4 of 4
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 26 of 56

Fill in this information to identify your case:
Debtor 1 Mary Ls Gilmore
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Michigan

 

Case number CL) Check if this is an
(if known) amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).

1. Do any creditors have claims secured by your property?
] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Wves. Fill in all of the information below.

Cera List All Secured Claims

 

 

 

 

 

 

2. Listall secured claims. If a creditor has more than one secured claim, list the creditor separately for  ColumnA Column B Column C
each claim. If more than one creditor has a particular claim, list the other creditors in Part2.Asmuch Amountofclaim Value of collateral Unsecured
as possible, list the claims in alphabetical order according to the creditor's name. Donotdeductthe that supports portion
value of collateral. thisclaim lfany a
Ottawa County Treasurer's Office Describe the property that secures the claim: | $864.65 $86,200.00 $0.00
Creditors Name 56%28 doublewide 3 bedroom 2 bath on cement slab |
12220 Fillmore Street 155 with crawl space 1 car detached garage on2.28
Number Street acre
West Olive, MI 49460 3425 Truman Rd Ravenna, MI 49451-9605
City slaty: AIP code As of the date you file, the claim is: Check al that apply.
o owes the debt? Check one. Ci contingent
Debtor 1 only Cl untiquidated
iquidate
(_) Debtor 2 only " _
() Disputed

(.) Debtor 1 and Debtor 2 only
CJAt least one of the debtors and another

() Check if this claim relates to a
community debt

Nature of lien. Check all that apply.

QAn agreement you made (such as mortgage or
secured car loan)

W statutory lien (such as tax lien, mechanic's lien)

Date debt was incurred : :
08/14/2019 C) Judgment lien from a lawsuit

CJ Other (including a right to offset)

 

Last 4 digits of account number _- 0—

01.

Jt.

 

Remarks: Delinquent real estate taxes

 

Add the dollar value of your entries in Column A on this page. Write that number here: $864.65

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 27 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

Additi IP Column A Column B Column C
“one Amount of claim Value of collateral Unsecured

After listing any entries on this page, number them beginning with Donotdeductthe that supports portion

2.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

 

value of collateral. _ this claim lfany
Shellpoint Mortgage Servicing Describe the property that secures the claim: $49,211.25 $86,200.00 $0.00

SASCHOCS NAS 56x28 doublewide 3 bedroom 2 bath on cement slab |
Jack Navarro, with crawl space 1 car detached garage on 2.28
President and CEO acre

55 Beattie Place Suite 100 3425 Truman Rd Ravenna, Ml 49451-9605 i
Number Street As of the date you file, the claim is: Check all that apply.
Greenville, SC 29601 C1 Contingent

City State ZIP Code Quntiquidated

nliquidate
Who owes the debt? Check one, Ji 4
Debtor 1 only Disputed
() Debtor 2 only Nature of lien. Check all that apply.
(_) Debtor 1 and Debtor 2 only Wan sareerne _ made (such as mortgage or
secured car loan
J At least one of the debtors and another . . oo.
‘ ; utory lien (such as tax lien, mechanic's lien
() Check if this claim relates to a LR tater lien fechas tax nanies len)
community debt CL) Judgment lien from a lawsuit

ee ee ee (J Other (including a right to offset)

06/16/1998

 

Last 4 digits of accountnumber 4 7 1 9°

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from all pages. Write that number
here:

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2
Case:20-02870-jwb Doc#:1 Filed: 09/08/2020 Page 28 of 56

Fill in this information to identify your case:
Debtor 1 Mary Le Gilmore
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Michigan

Case number C) Check if this is an
(if known) amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 

ee ise All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
C) No. Go to Part 2.

Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts, As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

Total Priority Nonpriority
claim amount amount
2,200.00 2,200. 0.00
[24 Cotner Law Offices Last 4 digits of account number —__. ‘ s oo :
Priority Creditor's Name red?
When was the debt incu
Roger'G. Cotner (P3669) As of the date you file, the claim is: Check all that
PO Box 838 apply.
Number Street L) Contingent
Grand Haven, MI 49417 L) Unliquidated
City State ZIP Code C) Disputed
Who incurred the debt? Check one. Type of PRIORITY unsecured claim:
: Debtor 1 only L) Domestic support obligations
Debtor 2 only L) Taxes and certain other debts you owe the
O) Debtor 4 and Debtor 2 only goverment
CI Atleast one of the debtors and another C) Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
Is the claim subject to offset? vi a Specify
MA No ttomey Fees
L) Yes
Internal Revenue Service Last 4 digits of account number 8781 $0.00 $0.00 $0.00
Priority Creditor's Name

When was the debt incurred?

 

 

PO Box 7346 As of the date you file, the claim is: Check all that
Number Street apply,

Philadelphia, PA 19101-7346 O Contingent

City State ZIP Code O) unliquidated

Who incurred the debt? Check one. OQ Disputed

Debtor 1 only

Jaim:
C) Debtor 2 only i of PRIORITY unsecured claim

Domestic support obligations

Ee better ent Dekier eity Yi Taxes and certain other debts you owe the
C) Atleast one of the debtors and another govemment
CI Check if this claim is for a community debt (J Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
No O21 other. Specify

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 29 of 56

i
Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

eee vo PRIORITY Unsecured Claims - Continuation Page
After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

[23 | Michigan Department of Treasury Last 4 digits of account number 8781
Priority Creditor's Name
cate, Claims Unit When was the debt incurred?
cuptey As of the date you file, the claim is: Check all that

PO Box 30168 apply.
‘lene MI ass09 C) Contingent

nsing, _
City State ZIP Code 0 Uniiquidated
Who incurred the debt? Check one. Disputed
WM Debtor 1 only Type of PRIORITY unsecured claim:
O) Debter 2 only a Domestic support obligations
C) Debter 1 and Debtor 2 only nee other debts you owe the
CI Atteast one of the Gebtors and another (J Claims for death or personal injury while you were
(1 Check if this claim ts for a community debt intoxicated
sme claim subject to offset? 1 Other. Specify

No

CL) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 2 of 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 30 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

Part 2: All of Your NONPRIORITY Unsecured Claims

_ 3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

wi Yes.

| 4 Listallofyour nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured clalm, list the creditor separately for each clam. For each claim listed, identify what type of clalm it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

Part 2.
Ei 44 American Anesthesiology of Michigan PC Last 4 digits of account number 1696
Nonprionty Creditors Name When was the debt incurred? 05/01/2020
PO Box 1204 33 As of the date you file, the claim is: Check all that apply.
Grand Rapids, Ml 49528 5 Contingent
City State ZIP Code Unliquidated
Who incurred the debt? Check one. C1 Disputed
Mi Debtor 1 only Type of NONPRIORITY unsecured claim:
L) Debtor 2 only () Student loans
Q) Debtor 1 and Debtor 2 only C) Obtigations arising out of a separation agreement or

divorce that you did net report as priority claims

At least
U ast one of the debtors and another LC] Debts to pension or profit-sharing plans, and other

C1 Check if this claim Is for a community debt

 

 

 

similar debts
Is the claim subject to offset? wi Other. Specify
No Medical Bill
_ O Yes
[42 | First Credit, inc Last 4 digits of account number 9343 —__ 144.30
Nenpriority Creditor's Name When was the debt Incurred? 12/01/2019
PO Box 630659 As of the date you file, the claim is: Check all that apply.
Number Street O Contingent
Cincinnati, OH 45263 QO . 8
City State ZIP Code O Uniiquidated
Who incurred the debt? Check one. Disputed
Mi Debtor 1 only Type of NONPRIORITY unsecured claim:
() Debtor 2 onty C1 Student loans
Q) Debtor 1 and Debtor 2 only C) Obligations arising out of a separation agreement or

divorce that you did not report as priority claims

Cl Atleast one of the debtors and another O) Debts to pension or profit-sharing plans, and other

( Check if this claim is for a community debt

 

 

 

 

similar debts
Is the claim subject to offset? wi Other. Specify
W No Medical Bill
[43 | JPMorgan Chase e and Co. Last 4 digits of account number 7335 —____31,823.00
Nonpriority Creditar's Name When was the debt incurred? _02/12/2016
clo James Dimon, CEO As of the date you file, the claim is: Check all that apply.
383 Madison Ave OQ Contingent
Number Street :
{) Unliquidated
New York, NY 10179-0001 O piseutod
City State ZIP Code Disputed
Who incurred the debt? Check one. Type of NONPRIORITY unsecured claim:
Wi Debtor 1 only C) Student loans
© Debtor 2 only QO Obligations arising out of a separation agreement or

divorce that you did not report as priority claims

U) Debtor 1 and Debtor 2 only L) Debts to pension or profit-sharing plans, and other

(J Atleast one of the debtors and another similar debts

Cl Check if this claim is for a community debt Mi other. Specify

Is the claim subject to offset? Student Loans
No

L) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3 of 8
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 31 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

tea our NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.

 

ica JPMorgan Chase and Co. Last 4 digits of account number 7335 —__ $2,778.00.
Nonpriority Creditors Name When was the debt incurred? _02/42/2016
cio James Dimon, CEO As of the date you file, the claim is: Check all that apply.

 

 

 

 

383M adison Ave LJ Contingent
New York, NY 10179-0001 C1 Untiquidated
City State ZIP Code QO) Disputed
Who incurred the debt? Check one. Type of NONPRIORITY unsecured claim:
Wi Debtor 1 only () Student loans
CL) Debtor 2 only L) Obligations arising out of a separation agreement or
Q) Debtor 1 and Debtor 2 only divorce that you did not report as priority claims
(J Atleast one of the debtors and another 0 cee reson or profit-sharing plans, and other
C) Check if this claim is for a community debt wi Other. Specify
Is the claim subject to offset? Student Loans
wi No

LJ Yes

[45 | Kohis Last 4 digits of account number 7028 —______ $399.00

Nonpriority Creditor's Name When was the debt incurred? 14/48/2014
eo ichelle Gass As of the date you file, the claim is: Check ail that apply.

 

N56 W17000 Ridgewood Drive U) Contingent

 

 

 

Number Street C) Unliquidated
Menomonee Falls, Wi 53051 LJ Disputed

City State ZIP Code Type of NONPRIORITY unsecured claim:

Who Incurred the debt? Check one. ©) Student loans

vi Debtor 1 only QO Obligations arising cut of a separation agreement or

(2 Debtor 2 only divorce that you did not report as priority claims

{} Debtor 1 and Debtor 2 only QO Debts to pension or profit-sharing plans, and other

LI Atteast one of the debtors and ancther wf simitar debts

L) Check if this claim Is fora community debt Other Spec

Is the claim subject to offset?

} No
[46 | Lake Michigan Emergency Specialists PLLC Last 4 digits of account number 0080 —__ $363.00
: Nonprionity Creditor's Name When was the debt incurred? 03/20/2020

c/o Justin Grill Res Agent

 

As of the date you file, the claim is: Check ail that apply.

 

 

cen 5 caer

Muskegon, Ml 49442 () unliquidated

City State ZIP Code L) Disputed

Who incurred the debt? Check one. Type of NONPRIORITY unsecured claim:

WA Debtor 1 only L) Student loans

() Debtor 2 only 1 Obligations arising out of a separation agreement or

divorce that you did not report as priority claims

(1) Debtor 4 and Debtor 2 on!
y 2 Debts to pension or profit-sharing plans, and other

C) Atleast one of the debtors and another

similar debts
LJ Check if this claim is for a community debt Wi other. Specity
Is the claim subject to offset? Medical Bill
wi No
Q) Yes |

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4 of 8
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 32 of 56

 

 

 

Debtor 4 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name
eee vo" NONPRIORITY Unsecured Claims - Continuation Page
Aftor listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.
47 | MHP Physician Specialists Last 4 digits of account number $G27 —__ $128.98.

 

Nonpriority Creditor's Name

30000 Northwestem Highway
Number Street

Farmington, Ml 48334
City State ZIP Code

Who incurred the debt? Check one.
wi Debtor 1 only
LD Debtor 2 onty
C) Debtor 1 and Debtor 2 only
() Atleast one of the debtors and another
Cheek if this claim is for a community debt
ts the claim subject to offset?
1] No
QhYes
[48 | Radiology Muskegon, PC
: Nonpriority Creditors Name

605 West Western Ave
Number Street

Muskegon, Ml 49440
City State ZIP Code

Who incurred the debt? Check one.
Mi Debtor 1 only
() Debtor 2 only
L) Debtor 1 and Debtor 2 only
() Atleast one of the debtors and another
C1) Check if this claim is fora community debt
Is the claim subject to offset?
wi No
O Yes.
4.9 | Trinity Health
Nonpriority Creditor’s Name

20555 Victor Parkway
Number Street

Livonia, Mi 48152
City State ZIP Code

Who incurred the debt? Check one.

Mi Debtor 1 only

() Debtor 2 only

©) Debtor 1 and Debtor 2 only

LI Atleast one of the debtors and another

(J Check if this claim is for a community debt
Is the claim subject to offset?

wi No

CU) Yes .

 

 

 

Official Form 106E/F

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
C) Contingent

) unliquidated

Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

oO Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other
similar debts

wi Other, Specify
Medical Bill

Last 4 digits of account number 2210 —__ $75.13,
When was the debtincurred? 12/01/2019

As of the date you file, the claim is: Check all that apply.

O Contingent

(3 Untiquidated

Q) Disputed

Type of NONPRIORITY unsecured claim:

) Student loans

{.) Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other
similar debts

Wi other. Specify
Medical Bill

Last 4 digits of account number 5958 —_ $20.10.
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

CJ) Contingent

O) unliquidated

() Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

QO Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

.) Debts to pension or profit-sharing plans, and other
similar debts

w Other. Specify
Medical Bill

Schedule E/F: Creditors Who Have Unsecured Claims page 5 of 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 33 of 56

 

 

 

 

 

 

 

 

Debtor 4 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name
eal vo NONPRIORITY Unsecured Claims - Continuation Page
| After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.
4.10} US Department of Education Last 4 digits of account number 8781
| eae even s Name When was the debt incurred? _01/01/2000
lo los,
Secretary of Education As of the date you file, the claim is: Check all that apply.
400 Maryland Ave Sw UO Contingent
Number Street O) unliquidated
Washington, DC 20202-0001 wi Disputed
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. w Student loans
wi Debtor 1 only O Obligations arising out of a separation agreement or
QO) Debtor 2 onty divorce that you did not report as priority claims
) Debtor 1 and Debtor 2 only CL) Debts to pension or profit-sharing plans, and other
C) Atleast one of the debtors and another Q similar debts
QO) Check if this claim is for a community debt Other. Speci
ts the claim subject to offset?
) No
C) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 6 of 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 34 of 56

Debtor 1 Mary

First Name

L.

Middle Name

Gitmore
Last Name

Case number (if known)

eee Others to Be Notified About a Debt That You Already Listed ,

: §. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection

: agency Is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the coflection agency here. Similarly,
if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons
to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Merchant Credit Guide
Name

223 W Jackson Bivd 700
Number Street
Chicago, IL 60606
City

Michigan Guaranty Agency

Name

clo Rachel Eubanks
State Treasurer

State

Michigan Department of Treasury

Number Street

Lansing, Ml 48922-0001
City

Name

clo Rachel Eubanks
State Treasurer

State

"Michigan Guaranty Agency

Michigan Department of Treasury

Number Street

Lansing, MI 48922-0001
City

Name

clo Rachel Eubanks
State Treasurer

State

"Michigan Guaranty Agency

Michigan Department of Treasury

Number Street
Lansing, MI 48922-0601
City

State

Premiere Credit of North America, LLC

Name

Steven Sturgeon
Vice President of Operations

2002 Wellesley Boulevard. Suite 100

Number Street

Indianapolis, IN 45219-2458
City

Transworld Systems Inc __
Name

§00 Virginia Drive 514
Number Street

Fort Washington, PA 19034
City

United States Attomey’s Office
Name
PO Box 208

State

State

ZIP Code

ZIP Cade

ZIP Code

ZIP Code

ZIP Code

ZIP Code

 

Number Street
Grand Rapids, M! 49501-0208
City

State

ZIP Code

 

Moma

Official Ferm 106E/F

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.6 of(Checkone): C) Part 1: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.10 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 8781

Line 4.3 of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

“On which entry in Part 1 or Part2 did you list the original creditor? =

Line 4.4 of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.10 of (Check one): () Part 1: Creditors with Priority Unsecured Claims
1] Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 8781

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.7 _ of (Check one): (J Part 1: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.10 of (Check one): LJ Part 4: Creditors with Priority Unsecured Claims
Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 8781

On which entry in Part 1 or Part 2 did you list the original creditor?

Schedule E/F: Creditors Who Have Unsecured Claims

page 7 of 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 35 of 56

Debtor 1 Mary L, Gilmore Case number (if known)
First Name Middle Name Last Name

fea the Amounts for Each Type of Unsecured Claim

: 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
: type of unsecured claim.

 

 

 

 

 

 

 

 

Total claim.
6a. Domestic support obligations 6a. $0.00
6b. Taxes and certain other debts you owe the 6b. $0.00
government
6c. Claims for death or personal injury while you 6c. $0.00
were intoxicated
oS 6d. Other. Add ail other priority unsecured claims. 6d. + $2,200.00
Write that amount here.
Ge. Total. Add lines 6a through 6d. 6e. $2,200.00
- 6f. Student loans 6f. $6,431.32
- 6g. Obligations arising out of a separation 6g. $0.00
: agreement or divorce that you did not report as
priority claims
6h. Debts to pension or profit-sharing plans, and 6h. $0.00
other similar debts
| 6i, Other. Add all other nonpriority unsecured claims. Gi. ot $7,087.67
Write that amount here.

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 8 of 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 36 of 56

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Michigan
Case number L) Check if this is an
(if known) amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

1. Doyou have any executory contracts or unexpired leases?
MANo. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

21

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code

2.3

 

Name

 

Number Street

 

City State ZIP Code

24

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 37 of 56

atROL SM a SlCan rete lnmCOnCOLn sR ele orion

 

 

 

 

Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Michigan
Case number LL] Check if thisis an
(if known) amended filing

 

Official Form 106H

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
wi No
Oyes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and temtories include Arizona, California, Idaho,
Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MANo. Go to line 3.
(} es. Did your spouse, former spouse, or legal equivalent live with you at the time?

CINo

(}Yes. In which community state or territory did you live? Fill in the name and current address of that person.

 

 

Name

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official

Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

an ae

 

   
 

 

 

 

 

| O)Schedute D, line
Name L)Schedule E/F, line. |
Number _ Street (J Schedule G, line |

|

City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Case:20-02870-jwb Doc #:1 Filed: 09/08/2020

Fill in this information to identify your case:

 

 

United States Bankruptcy Court for the:

Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

Western District of Michigan

 

Case number
(if known)

 

 

 

Official Form 1061
Schedule I: Your Income

Page 38 of 56

Check if this is:
LJAn amended filing

LIA supplement showing postpetition
chapter 13 income as of the following date:

MM/DD/YYYY

12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.

een Describe Employment

1. Fillin your employment

Debtor 2 or non-filing spouse

 

Q) Employed LI Not Employed

 

information. Debtor 1

If you have more than one job, Employment status C) Employed wi Not Employed
attach a separate page with

information about additional Occupation

employers.

Include part time, seasonal, or
self-employed work.

Employer's name

 

Employer's address

Occupation may include student
or homemaker, if it applies.

 

Number Street

Number Street

 

 

 

City State

How long employed there?

Part 2: | Give Details About Monthly Income

Zip Code

City State Zip Code

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you

are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,

attach a separate sheet to this form.

 

2. List monthly gross wages, salary, and commissions (before all payroll

deductions.) If not paid monthly, calculate what the monthly wage would be.

3. Estimate and list monthly overtime pay.

4. Calculate gross income. Add line 2 + line 3.

Official Form 1061

For Debtor 2 or

 

 

ae ‘For Debtor 1 e
2 $0.00 $0.00
3. + $0.00 + $0.00
4 $0.00 0.00

 

 

 

 

 

Schedule |: Your Income

page 1
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 39 of 56

Debtor 1 Mary L. Gitmore Case number (if known)
First Name Middle Name Last Name

 

 

Copy line 4 here. > 4. $0.00 $0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. List all payroll deductions:
5a, Tax, Medicare, and Social Security deductions 5a. $0.00 $0.00
Sb, Mandatory contributions for retirement plans 5b. $0.00 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.60 $0.00
5d. Required repayments of retirement fund loans 5d. $0.00 $0.00.
Se. Insurance 5e. $0.00 $0.00
5f. Domestic support obligations 5f. $0.00 0.00
5g. Union dues 5g. $0.00 $0.00
Sh. Other deductions. Specify: 5h, +___$0.00 +_____$0.00
Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + Se +5f + 5g + 5h. 6. $0.00 $0.00
Calculate total monthly take-home pay. Subtract fine 6 from line 4. 7. $0.00 $0.00.
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross receipts,
ordinary and necessary business expenses, and the total monthly net income. 8a. $865.00 $0.00
&b. Interest and dividends 8b. $0.00 $0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $0.00 $0.00
8d. Unemployment compensation &d. $0.00 $0.00
8e. Social Security 8e. $756.00 $0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: of. $0.00 $0.00
8g. Pension or retirement income 8g. $185.50 $0.00.
8h. Other monthly income. Specify: 8. +s $90.00. + $0.00
9. Add ail other income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8g + Bh. 9. $1,806.50 $0.00
10. Calculate monthly income. Add line 7 + line 9.

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse 10. $1,806.50 | + $0.00 | = $1,806.50
11. State all other regular contributicns to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 1.4% $0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that

amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. $1,806.50

Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

 

LINo. Grandson will be moving in and pay rent
Wives. Explain:

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 2
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 40 of 56

 

Fill in this information to identify your case:

 

 

 

Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name Check if this is:
Debtor 2 LJAn amended filing
(Spouse, if filing) First Name Middle Name Last Name LIA supplement showing postpetition
United States Bankruptcy Court for the: Western District of Michigan Geves IS ikeme es ale ia dale:
Case number MM/DD/YYYY
(if known)

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

ara Describe Your Household

1. Is this a joint case?

MA No. Go to line 2.
L) Yes. Does Debtor 2 live in a separate household?
LINo

Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? vi No

Do not list Debtor 1 and (Wes: Fill cut iisinformalion fer ee co to espe Ss pee ese live

Debtor 2. each dependent...........0 Soe ss ag you

Do not state the dependents’ names. Ono. Oy

o. U}Yes.

CINo. ClYes.
LINo. C)yes.
CINo. ClYes.
LINo. L)Yes.

3. Do your expenses include expenses 1] No
of people other than yourself and Oves
your dependents?

Gar Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule J: Your Income (Official Form 1061.) (oueserers

4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
ground or lot. 4, $0.00
If not included in line 4:
4a. Real estate taxes fa $0.00
4b. Property, homeowner's, or renter's insurance ab. «80.00
4c. Home maintenance, repair, and upkeep expenses #6. 8.0.00
4d. Homeowner's association or condominium dues ad. $0.00

Official Form 106J Schedule J: Your Expenses page 1
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020

 

 

 

 

 

 

 

 

 

 

 

 

Page 41 of 56

 

 

 

 

Debtor 1 Mary L. Gilmore Case number (if known) -
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans 5. $0.00
6. Utilities:
6a. Electricity, heat, natural gas 6a. $199.00
6b. Water, sewer, garbage collection 6b. $0.00
6c. Telephone, cell phone, Intemet, satellite, and cable services 6c. $20.00
6d. Other. Specify: Other utilities 6d. $0.00
7. Food and housekeeping supplies 7. $269.83

! 8. Childcare and children’s education costs 8. $0.00

9, Clothing, laundry, and dry cleaning 9. $50.00
10. Personal care products and services 10. $0.00
11. Medical and dental expenses 11. $0.00
12. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12. $0.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $87.00
14. Charitable contributions and religious donations 14. $0.00

+15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $0.00
15b. Health insurance 415b. $0.00
415c. Vehicle insurance 150. $92.67
15d. Other insurance. Specify: 15d. $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 cr 20.
Specify: 16. $0.00
17. Installment or lease payments:
17a. .00
17a. Car payments for Vehicle 1 $0
17b. $0.00
17b. Car payments for Vehicle 2
7c. $0.00
17c, Other. Specify: Other Payments
17d. $0.00
17d. Other. Specify: Recreational Vehicle
18. Your payments of alimony, maintenance, and support that you did not report as deducted
from your pay on line 5, Schedule J, Your income (Official Form 106)). 18. $0.00
49. Other payments you make to support others who do not live with you.
Specify: 19. $0.00
20. Other real property expenses not included In tines 4 or 5 of this form or on Schedule f: Your income.
20a. Mortgages on other property 20a. $0.00
20b. Real estate taxes 20b. $0.00
20c. Property, homeowner's, or renter’s insurance 20c. $0.00
20d. Maintenance, repair, and upkeep expenses 20d. $0.00
20e. Homeowner's association or condominium dues 20e. $0.00
Official Form 106J Schedule J: Your Expenses page 2

 
 

Case:20-02870-jwb Doc #:1 Filed: 09/08/2020

 

Page 42 of 56

 

 

 

Debtor 1 Mary L. Gitmore Case number (if known)
First Name Middle Name Last Name
:
21. Other. Specify: 2000+ $0.00
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. $718.50
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $718.50
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $1,806.50
23b. Copy your monthly expenses from line 22c above. 230.0 $718.50
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c. $1,088.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

 

 

 

 

wi No.
Lives.

» None

 

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 43 of 56

Fill in this information to identify your case:
Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Michigan

Case number LI Cheek if this is an
(if known) amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

se Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

MNo

(_] Yes. Name of person Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
(Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are true and correct.

x La L tdci

Mary L. Gilmore, Debtor 1

Date 09/07/2020
MM/ DD/ YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 44 of 56

Fill in this information to identify your case:
Debtor 1 Mary L. Gilmore
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Michigan

Case number CL) Check if this is an
(if known) amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

eg ive Details About Your Marital Status and Where You Lived Before

4. What is your current marital status?
L) Married
A Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
| No

_) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 lived Debtor 2: Dates Debtor 2 lived
there there
CL) Same as Debtor 1 L) Same as Debtor 1
From From
Number Street To Number Street To
City State ZIP Code City State ZIP Code
C) Same as Debtor 1 Q) Same as Debtor 1
From From
Number Street To Number Street To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states and temitories
include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

A No

-] Yes. Make sure you fill out Schedule H: Your Codebfors (Official Form 106H).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 45 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
: First Name Middle Name Last Name

ERE exviain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
_ Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

L] No
Wi Yes. Fill in the details.

 

 

Daten es Debtor2 :
Sources of income Gross Income Sources of income Gross Income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until the QQ) Wages, commissions, C) Wages, commissions,
date you filed for bankruptcy: bonuses, fips bonuses, tips
J Operating a business (-] Operating a business
For last calendar year: Lj Wages, commissions, L) Wages, commissions,
(January 1 to December 31, 2019+) bonuses, tips bonuses, tips
YYYY () Operating a business (_) Operating a business
For the calendar year before that: ws Wages, commissions, $4058.00 Q Wages, commissions,
(January 1 to December 31, 2048 ) bonuses, tips —___ ree bonuses, tips

YYYY (J Operating a business LJOperating a business

: §, Did you receive any other income during this year or the two previous calendar years?

; Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
: payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you

' have income that you received together, list it only once under Debtor 1.

QO No
Mi Yes. Fill in the details.

   
   

 

 

 

 

 

 

 

 

Sources of Income Gross Income fromeach Sources of Income Gross Income from each
Describe below. source Describe below. source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until the Social Security $8,004.69
date you filed for bankruptcy: Benefits $1743.57
Northem Trust for
Trinity Health
For last calendar year. Social Security $10,632.00
(January 1 to December 31, 2019 _) Benefits $2,324.76
YYYY Northem Trust for
Trinity Health

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2.
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 46 of 56

 

 

 

Debtor 1 Mary L. Gilmore Case number (if known)
: First Name Middle Name Last Name
For the calendar year before that: TransAmerica $1,030.00
(January 1 to December 31, 2018 _) Retirement $2,325.00
YYYY Northem Trust for
Trinity Health

 

Ee ust Certain Payments You Made Before You Filed for Bankruptcy

_ 6, Are elther Debtor 1's or Debtor 2’s debts primarily consumer debts?
[JNo. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CINo. Go to line 7.

CYes. List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Wives. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 80 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

QINo. Go to line 7.

Wives. List below each creditor to wham you paid a total of $600 or more and the total ammount you paid that creditor. Do not include
payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attomey for

    

 

 

 

 

this bankruptcy case.
eG Fetal amount . al
(J Mortgage
Ottawa County Treasurer's Office 08/25/2020 $901.37 $865.65
Creditors Name Ucar
42220 Fillmore Street 155 ee C)Credit card
Number Street O Loan repayment
West Olive, Ml 49460 —————- () Suppliers or vendors
City State ZIP Code Delinquent real
Mother estate taxes
(] Mortgage
US Department of Education 09/07/2020 $400.23 $6,431.32
Crediter's Name Ucar
c/o Betsy DeVos, 98/03/2020, () Credit card
Secretary of Education (] Loan repayment
400 Maryland Ave Sw G7/08/2020__ (] Suppliers or vendors
Number Street Student loan
Washington, DC 20202-0001 gamished from

City State ZIP Code Mother Social Security

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case:20-02870-jwb Doc#:1 Filed: 09/08/2020 Page 47 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

_ 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

. Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an

_ Officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

Mino
(1 Yes. List all payments to an insider.
Dates of. Total amount paid. “Amount you still owe. Reason i for this payment A to”

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

: 8. Within 1 year before you filed for bankruptcy, did you make any payments er transfer any property on account of a debt that benefited an insider?
include payments on debts guaranteed or cosigned by an insider.

Mino

dyes. List all payments that benefited an insider.

 

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Part 4: | Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smal! claims actions, divorces, collection suits, patemity actions, support or custody modifications, and contract

disputes.
LINe
Wives. Fill in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Official Form 107

Case:20-02870-jwb Doc#:1 Filed: 09/08/2020 Page 48 of 56

Debtor 1 Mary L.
First Name Middle Name

 
   

Case title US Bank v Gilmore
Case number 18-5348-CH

Quiet Title

Gilmore Case number (if known)
Last Name

 

20th Circuit Court UL) Pending
Court Name on appeal
Hon. John A. Van Allsburg Chief Judge Ui conctuded
414 Washington Ave Rm 300

 

Number = Street

Grand Haven, MI 49417-1473
City State ZIP Code

 

- 40. Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check ail that apply and fill in the details below.
LJ No. Go to line 11.
Wives. Fill in the information below.

US Department of Education
Crediter's Name

400 Maryland Ave Sw

Number Street

 

Washington, DC 20202-0001
City State ZIP Code

US Department of Education
Creditors Name

400 Maryland Ave Sw

Number Street

 

Washington, DC 20202-0001
City State ZIP Code

US Department of Education
Creditors Name

400 Maryland Ave Sw

Number Street

 

Washington, DC 20202-0001
City State ZIP Code

  

  

Student oan ga mis
9/07/2020 133.00

(Property was repossessed.

(J Property was foreclosed.

Mi Property was gamished.

(-} Property was attached, seized, or levied.

     

Student loan gam hed from Social Security

08/03/2020 $133.00

   

‘Explain whatheppened
(Property was repossessed.

(1 Property was foreclosed.

Wi Property was gamished.
()Property was attached, seized, or levied.

 

 
  

Student loan gamished from Social Security
07/06/2020 $133.00

 
  

  

(Property was repossessed.
() Property was foreclosed.
wi Property was garnished.

() Property was attached, seized, or levied.

Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 5
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 49 of 56

Debtor 1 Mary L. Gilmore ; Case number (if known)
First Name Middle Name Last Name

| 41. Within 90 days before you filed fer bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
to make a payment because you owed a debt?

Mino

(Yes. Fill in the details.

 

 

Crediter’s Name

 

 

Number = Street

 

City State ZIP Code
Last 4 digits of account number: XXXX—-_ — — —

: 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
receiver, a custodian, or another official?

MiNo
Yes

Grease Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MANo

LVYes. Fill in the details for each gift.

   

‘Datosyougave -Nalue
- the gifts © eS

 

 

Person to Whom You Gave the Gift

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MINo

()Yes. Fill in the details for each gift or contribution.

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 6
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 50 of 56

‘Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middie Name Last Name

     
 

 

 

 

Charity’s Name

 

 

 

Number Street

 

City State ZIP Code

List Certain Losses

: 415. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?
Wino .

Clyes. Fill in the details.

   
   

"Include the amountthat insurance fis paid. List pending
__ Insurance claims on line 33 of Schedule AB: Property: .

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy,

LINo
Wives. Fill in the details.

  
 

Access Counseling, Inc. ee
Person Who Was Paid Credit Counseling

9/5/2020 $25.00

 

Number Street

 

 

City State ZIP Code
info@accesscounselinginc.org

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case:20-02870-jwo Doc#:1 Filed: 09/08/2020 Page 51 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

  

Cotner Law Offices
Person Who Was Paid

PO Box 838 09/07/2020 $1,000.00
Number Street

 

Grand Haven, Ml 49417
City State ZIP Code

 

Email or website address

Mary L. Gilmore
Person Who Made the Payment, if Not You

' 417. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
| deal with your creditors or to make payments to your creditors?
| Do notinclude any payment or transfer that you listed on line 16.

MINo

(Yes. Fill in the details.

 

 

Person Who Was Paid

 

 

Number Street

 

 

 

City State ZIP Code

: 418. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
_ ordinary course of your business or financial affairs?

' Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this staternent.

MINo

(Cl) ves. Fill in the details.

|) Desertbe any property or payments
ordebts paldinexchange,

   

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 52 of 56

Debtor 4 Mary L. Gilmore Case number (if known)
/ First Name Middle Name Last Name

419. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you are a beneficiary?(These are
often called asset-protection devices.)

WINo

Cl Yes. Fill in the details.

 

Name of trust

 

eat Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

_ 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held In your name, or for your benefit, closed, sold, moved, or
_ transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
_ cooperatives, associations, and other financial institutions.

MINo

(Yes. Fill in the details.

: 1 digits of account number:

    

 

Name of Financial institution

 

XXXX— —__. __. —_- - [Checking
() Savings
L) Money market
(Brokerage
(C) other

 

Number Street

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
valuables?

MINo

Chyes. Fill in the details.

 

 

 

 

 

 

Name of Financial Institution Name Cres
Number Street Number Street

City State ZIP Code
City Stats ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 53 of 56

‘Debtor 4 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
wi No

Des. Fill in the details.

 

 

 

 

 

 

Name of Storage Facility Name O) Yes
Number Street Number Street

City State ZIP Code
City State ZIP Code

ae identify Property You Hold or Control for Someone Else

‘ 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

Mino

(Yes. Fill in the details.

        

eros the property?

 

 

 

Owner's Name Number Street

 

Number Street

 

City State ZIP Code

 

 

City State ZIP Code

 

Part 40: | Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

&]) Environmental law means any federal, state, or local statute or regulation conceming pollution, contamination, releases of hazardous or toxic substances, wastes,
or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
wastes, or material.

Site means any tocation, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
including disposal sites.

m Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MINo

(ves. Fill in the details.

Official Farm 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 54 of 56

 

 

 

 

 

‘Debtor 4 Mary L. Gilmore Case number (if known)
: First Name Middle Name Last Name
Governmental unit =. ==. Environmentallaw;lfyouknowit Date ofnotica |
Name of site Governmental unit
Number = Street Number Street
City State ZIP Code
Clty State ZIP Code

25. Have you notified any govemmental unit of any release of hazardous material?

MINo

(C)yYes. Fill in the details.

   

 

 

 

 

mentalunit Evironment law, tyouknowit
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code

26, Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

WiNo

Ces. Fill in the details.

 

 

 

 

 

 

Case title UPending
Court Name
{Jon appeal
Liconcluded
Number Street
Case number City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case:20-02870-jwo Doc #:1 Filed: 09/08/2020 Page 55 of 56

Debtor 4 Mary L. Gilmore Case number (if known)
: First Name Middle Name Last Name

eka ove Detalls About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business cr have any of the following connections to any business?
: LL) A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

-) A member of a limited liabitity company (LLC) or limited liability partnership (LLP)

() A partner in a partnership

(C) An officer, director, or managing executive of a corporation

(-) An owner of at least 5% of the voting or equity securities of a corporation

MINo. None of the above applies. Go to Part 12.

 

Name

  

 

Number Street

 

 

| State zIPCede

_ 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
or other parties.

MINo

Ll yes. Fill in the details below.

 

 

Name MM/OD/IYYYY

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case:20-02870-jwb Doc#:1 Filed: 09/08/2020 Page 56 of 56

Debtor 1 Mary L. Gilmore Case number (if known)
First Name Middle Name Last Name

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers are true and
correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

X Lhaeg t Lbagt

Signature of Mary L. Gilmore, Debtor 1

 

Date 09/07/2020

Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

MINo
Les

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

A] No
Attach the Bankruptcy Petition Preparer’s Notice,
J] Yes. Name of person Declaration, and Signature (Official Form 119).

 
